Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  
The following action is to correct an inadvertent error in the previously mailed Notice of Allowance.  

Reasons for Allowance
Claims 1-11, 13-27 and 29-35 are allowed and have been renumbered 1-33. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a robot that includes at least one gripper mechanism for capturing the biodevice; a body for carrying the biodevice; a driving assembly for driving the body in omnidirectional motion; a sensing unit for sensing at least the position and orientation of the body; and a control unit coupled to the driving assembly and the sensing unit for generating one or more control signals based on at least the sensed position and orientation of the body to drive the driving assembly so as to move the body to a desired place and arrive with the correct orientation and direction of approach, wherein the at least one gripper mechanism is coupled to the body and comprises a motor and a gripper coupled to the motor such that rotation of the motor in one direction causes the gripper to retract, while the rotation of the motor in an opposite direction causes the gripper to extend so as to capture the biodevice.
For claim 15 the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole where a robotic system for handling and transporting biodevices includes a rack-type incubator having a plurality of decks, each deck having a plurality of stations, each station being configured to accommodate a perfusion module or a cell growth and plate inoculation module and  24Attorney Docket No.: 0114506.176US2 one or more robots, each robot being a holonomic robot configured to carry and load a biodevice to a desired module.
The closest prior art is Wikholm et al. (US 2020/0348324 A1) which discloses a robot for moving labware between different stations, but does not teach or suggest the claimed inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (Drug Discovery Today) discloses the use of transwell plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799